Citation Nr: 1129750	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1815 for a child born with birth defects.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1968 to May 1975, with service in Vietnam.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs Regional Office (RO) in Denver, Colorado, denying the claim currently on appeal.  

The appellant testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Indianapolis, Indiana in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDING OF FACT

The appellant's mother did not serve on active duty with service in, or visitation to, the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 for status as a child born with birth defects, other than spina bifida, have not been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, no notice is needed in this case as the appellant's claim, due to undisputed facts, is not permitted by law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Relevant Laws and Regulations

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam Veteran who has spina bifida and other birth defects, to include (but not limited to) achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the Veteran's exposure to toxic herbicides.  38 U.S.C.A. §§ 1805(a), 1812, 1815 (West 2002); 38 C.F.R. §§ 3.814(a), 3.815 (2010).  

Of the above disorders, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam Veteran who is the father of the child at issue.  To qualify for a monthly allowance on the basis of other birth defects, the claimant must show that the Vietnam Veteran who was exposed to herbicides is the mother of the child.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  

Analysis

The appellant contends that she is entitled to benefits under 38 U.S.C. § 1815 for birth defects as the daughter of a Vietnam Veteran.  Records demonstrate that the appellant was born with a cleft palate.  However, the benefit sought by the appellant is not permitted by law.  As outlined above, compensation is only paid to a child born with a cleft palate whose mother served in Vietnam.  Id.  In the present case, the appellant's father served in Vietnam.  This matter is not in dispute and the appellant does not contend that her mother did in fact serve in Vietnam during any period of military service.  To the contrary, both the appellant and her mother specifically acknowledged that she did not have the requisite Vietnam service during the August 2010 Travel Board hearing.  

The parties have argued that it should make no difference whether it is the child's mother or father.  However, such a policy-based argument does not change the fact that the present law permits benefits under 38 U.S.C. § 1815 for a cleft palate only if the child's mother served in Vietnam.  VA does not have the legal authority to change or ignore the law.  The appellant also submitted a number of articles linking birth defects to Agent Orange.  However, VA is not disputing this connection.  The fact that 38 U.S.C. § 1815 exists is evidence that VA has conceded this fact.  Existing legislation, however, only permits a connection for a cleft palate if the child's mother was the party serving in Vietnam.  

Given that it is undisputed that the appellant's mother did not have military service which involved duty in or visitation to Vietnam, the Board finds that the appellant is not eligible for benefits under 38 U.S.C.A. § 1815, inasmuch as the law specifically precludes entitlement to that benefit absent evidence of the requisite service by her mother.  The claim consequently must be denied due to her lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1815 for status as a child born with birth defects, other than spina bifida, is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


